Citation Nr: 1705506	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-29 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck condition, to include as secondary to an in-service head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1960 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2011, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In March 2012, the Board remanded the claim for further development.  Thereafter, in September 2014, the Board remanded the claim again to obtain an addendum medical opinion.  In February 2015, the Board again remanded the claim to obtain a second addendum opinion to ensure compliance with the directives of the September 2014 remand.

In July 2015, the Board issued a decision that denied the claim.

In September 2015, the Veteran appealed the July 2015 Board denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Veteran and the Secretary of VA (the parties) filed a Joint motion for Remand (JMR).  In the JMR, the parties agreed that the decision should be vacated and remanded because the Board failed to adequately discuss the credibility of the Veteran's lay testimony regarding his neck problems, and did not provide an adequate statement of reasons and bases regarding the probative value of a private medical opinion.  The Court granted the motion and remanded the claim.

In November 2016, the Board requested a Veterans Health Administration (VHA) opinion regarding the Veteran's claim, and such opinion was provided in January 2017.



This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

It is at least as likely as not that the Veteran's neck condition is the result of injuries the Veteran sustained in service.


CONCLUSION OF LAW

The criteria for service connection for a neck condition have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board is granting service connection for a neck condition, which constitutes as full grant of the benefit sought on appeal, a discussion of VA's duties to notify and assist is not required.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that his current neck condition is the result of an injury incurred in service to include a September 1968 incident in which his helmet was grazed by a bullet, causing the Veteran's body to be thrown from the impact and causing his neck to snap back, resulting in a loss of consciousness and a concussion; and/or from multiple hard helicopter landings the Veteran experienced in service.

The Veteran's service treatment records (STRs) dated September 1968 show treatment for complaint of neck stiffness after a bullet grazed the Veteran's forehead.  The Veteran lost consciousness for approximately one to two minutes and awoke with a stiff neck.  He was diagnosed with post-concussion syndrome and contusion of the neck muscles.  The STRs indicated there was no permanent damage or complications resulting from the injury.  The Veteran's separation physical examination did not note any abnormalities of his neck or cervical spine.

Notably, prior to the March 2016 JMR, the Board had determined that VA opinions obtained in February 2009, April 2012, February 2013 and October 2014 were inadequate for adjudication purposes.  These opinions generally attribute the Veteran's current neck condition to the normal aging process associated with regular wear and tear on his neck.

The record reflects the Veteran did not seek treatment for his neck until 2007; however, he has consistently reported that he has experienced discomfort and cracking in his neck as well as limitation of motion since the in-service injury.  The Veteran has also reported that he did not seek treatment for this pain until 2007 because, up until that time, he attributed it to the weight of the helmets he wore in service.  In an August 2009 statement, he indicated that his neck had always bothered him after leaving Vietnam, but not to the extent to call medical attention to it.

The Veteran has submitted records from his private physician, Dr. M., who performed an anterior cervical discectomy, interbody fusion, cervical plating C3-4, SSEPs (somatosensory evoked potentials) and MEPs (motor evoked potentials) in September 2007.  In a July 2013 opinion, Dr. M. noted that the Veteran reported the injury he sustained in Vietnam to him, and also complained of experiencing neck pain since that time.  In a February 2015 report, Dr. M. opined that the calcification along the anterior part of the Veteran's vertebra, as well as bone spurs, likely resulted from the injury the Veteran sustained in service.  Dr. M. stated that it was very likely that the Veteran's ligament might have been torn in the in-service injury and that the subsequent healing process resulted in significant calcification and degenerative changes of his cervical spine which subsequently resulted in cervical fusions at C3-4, C5-6, and C6-7.

In response to the March 2016 JMR, the Board determined an opinion from a medical expert was needed to properly adjudicate this claim.  The Board requested an opinion from an orthopedic spine surgeon in November 2016 as to whether it is at least as likely as not that the Veteran's current neck condition is the result of an injury sustained in service, to include the September 1968 incident and/or multiple hard helicopter landings the Veteran experienced in service.  The opinion was provided to the Board in January 2017.  The expert specifically noted at the outset of his opinion that he reviewed the Veteran's complete file, including STRs and Dr. M.'s records, and considered relevant medical literature in reaching his conclusions and formulating his opinion.

The expert determined that it is at least as likely as not that the Veteran's current neck disability is the result of the injury incurred in service to include the September 1968 incident during which the Veteran's helmet was hit by a bullet, causing the Veteran's body to be thrown from the impact and causing his neck to snap back resulting in a loss of consciousness and a concussion, and/or multiple hard helicopter landings the Veteran experienced.  The expert referred to Dr. M's records which noted the "very unusual" calcification of the Veteran's anterior longitudinal ligament and large osteophytes that had to be removed prior to the Veteran's September 2007 surgery.  The expert further noted that the purpose of the Veteran's June 2013 surgery, also performed by Dr. M., was to "take down" the severe calcification of the longitudinal ligament at C5-6 and C6-7 followed by C5-6 interbody fusion, C6-7, and anterior plating of C5, 6 and 7.  The expert stated that severe neck trauma can cause tear or rupture of the anterior longitudinal ligament followed by extensive calcifications, and cited medical literature in support of his finding.  The expert reviewed the STRs and noted the details of the Veteran's September 1968 in-service injury.  The expert stated that that he agreed with the February 2015 note from Dr. M. stating the Veteran's ligament might have been torn during the September 1968 injury, and that the subsequent healing process resulted in significant calcification and degenerative changes of the cervical spine.  The expert clearly stated that, in his opinion and based upon a review of the record, "the tear of the longitudinal ligament and subsequent calcification occurred when the Veteran's helmet was hit by the bullet."  The expert further stated that the discomfort, cracking, and limitation of motion of his neck the Veteran has experienced since the incident and his August 2009 statements that the pain existed since the incident are consistent with the neck ligament tear and the subsequent calcification he experienced.  The expert noted that calcification of the torn anterior longitudinal ligament can occur within a few weeks to months after the tear and this can explain the limitation of motion of the Veteran's neck.  The expert determined that it is at least as likely as not that the Veteran's current neck disability is a result of the September 1968 injury he sustained in service and/or multiple hard helicopter landings he experienced in service.

In conclusion, the evidence demonstrates that the Veteran has a current neck disability, and that this disability is due to an injury the Veteran sustained in service.  Thus, the Board concludes that service connection for a neck condition is warranted on a direct basis.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.  Therefore, the Board need not address whether service connection is warranted on a secondary basis, as related to the Veteran's service-connected head injury.  38 C.F.R. § 3.310.


ORDER

Service connection for a neck condition is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


